Case: 14-10706   Date Filed: 11/21/2014   Page: 1 of 4


                                                       [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 14-10706
                       Non-Argument Calendar
                     ________________________

                 D.C. Docket No. 1:13-cr-20725-JIC-1



UNITED STATES OF AMERICA,

                                                           Plaintiff-Appellee,


                                 versus

MARCO CORREA,

                                                        Defendant-Appellant.

                     ________________________

                           No. 14-10861
                       Non-Argument Calendar
                     ________________________

                 D.C. Docket No. 1:13-cr-20725-JIC-2



UNITED STATES OF AMERICA,

                                                           Plaintiff-Appellee,
              Case: 14-10706    Date Filed: 11/21/2014    Page: 2 of 4




                                        versus

GERSON GOMES,

                                                              Defendant-Appellant.

                          ________________________

                  Appeals from the United States District Court
                      for the Southern District of Florida
                         ________________________

                               (November 21, 2014)

Before WILSON, WILLIAM PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:

      In their consolidated appeals, Marco Correa and Gerson Gomes challenge

their sentences of 40 months of imprisonment, which were imposed after they

pleaded guilty to conspiring to defraud with device-making equipment, 18 U.S.C.

§ 1029(a)(4), and aggravated identity theft, id. § 1028A(a)(1). Correa and Gomes

argue that their sentences are unreasonable. We affirm.

      The district court did not abuse its discretion. Correa and Gomes, citizens of

Brazil, entered the United States on the same day. Within one month, the two men

established a residence in Miami, Florida; twice installed skimming devices and a

camera on an automatic teller machine used by 87 debit cardholders; and used the

account information stolen from some of those cardholders to rent videotapes and

withdraw $500 from a customer of JP Morgan Chase Bank. The district court

                                         2
               Case: 14-10706     Date Filed: 11/21/2014    Page: 3 of 4


reasonably determined that the statutory purposes of sentencing, see 18 U.S.C.

§ 3553, were best served by imposing a sentence at the high end of Correa’s and

Gomes’s advisory guideline range of 10 to 16 months of imprisonment for their

roles in the conspiracy that would run consecutive to a mandatory term of 24

months of imprisonment for stealing personal identification information, see id.

§ 1028A(a)(1), (b)(2).

      Correa and Gomes argue that the district court failed to consider any

mitigating factors other than their acceptance of responsibility, but the district

court found their arguments in mitigation unpersuasive. The district court rejected

Correa’s arguments that he had been gainfully employed in Brazil and had been

influenced by Gomes and Gomes’s argument that he had not transferred the

identity information to a third party.

      Correa and Gomes also argue that the district court based the sentence

exclusively on its finding that they entered the United States intending to steal

identity information, but the district court took into account the “egregious” nature

of the crimes; Correa’s and Gomes’s admissions that the total intended loss was

$43,040.13; and the agreement of the government to dismiss five additional counts

of identity theft. And Correa invited any error by admitting during his sentencing

hearing that a strong inference could be drawn that he and Gomes entered the

country to steal other persons’ identities. See United States v. Brannan, 562 F.3d
3
              Case: 14-10706    Date Filed: 11/21/2014   Page: 4 of 4


1300, 1306 (11th Cir. 2009). Correa’s and Gomes’s sentences to a term within the

advisory guideline range are reasonable.

      We AFFIRM Correa’s and Gomes’s sentences.




                                           4